Sherwood, C. J.
The words “ grant,” “ bargain,” “ sell,” when employed in a conveyance, are only to be construed as a statutory covenant of warranty against “incumbrances done or suffered by the grantor, or any person claiming under him,” and do not extend to outstanding incumbrances over which the grantor in the given conveyance has no control. Armstrong v. Darby, 26 Mo. 517; Clore v. Graham, 64 Mo. 249. For this reason, the first count in the petition stated no cause of action; and the deed offered in evidence to sustain the second count, did not have that effect. Therefore, judgment affirmed.
All concur.